Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                    Jan 29 2014, 9:54 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

MARK SMALL                                      GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                JAMES B. MARTIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DAWN M. BAILEY,                                 )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 84A01-1308-CR-346
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE VIGO SUPERIOR COURT
                            The Honorable John T. Roach, Judge
                 Cause Nos. 84D01-0911-FC-3456 and 84D01-0911-FC-3532



                                     January 29, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       Appellant-defendant Dawn Bailey appeals the trial court’s revocation of her

probation and contends that the trial court erred when it reinstated the remainder of her

suspended sentences. More particularly, Bailey argues that, even though she pleaded

guilty to violating several conditions of her probation, the trial court should not have

reinstated the remaining four years of her sentences. In light of Bailey’s complete failure

to adhere to the requirements of her probation, we cannot say that the trial court erred in

revoking her probation or in ordering her to serve the reminder of her originally-

suspended sentences.

                                         FACTS

       On September 15, 2011, Bailey, pursuant to a plea agreement, pleaded guilty to

two counts of class C felony forgery and three counts of class D felony theft. Bailey

received a sentence of four years on each of the forgery counts and two years on each of

the theft counts. Each of the sentences were to run concurrently, for an aggregate

sentence of four years. The trial court ordered that two years of Bailey’s sentences be

executed and two years be suspended and that she spend two years on formal probation.

       Also on September 15, 2011, in a second cause, Bailey pleaded guilty to class C

felony forgery and was sentenced to four years, with two of those years executed, two

suspended, and two years served on formal probation.           When combined, the two

sentences amounted to four years executed, four years suspended, and four years on

formal probation.



                                            2
       Following Bailey’s release from the Department of Correction, a notice of

probation violation was filed on April 24, 2013. The notice alleged that Bailey had not

notified the probation office of her change of address, that her whereabouts were

unknown, and that she had failed to report for a drug screen. On April 25, 2013, a

warrant was issued for Bailey’s arrest. On May 3, 2013, Bailey once again failed to

report to her probation officer. On July 9, 2013, Bailey pleaded guilty to violating her

probation in both causes, and, on July 17, 2013, the trial court revoked Bailey’s

probation. After examining Bailey’s file, the trial court determined that she should serve

the remainder of her suspended sentences, a total of four years.

       Bailey now appeals.

                             DISCUSSION AND DECISION

       The decision to revoke probation is within the sole discretion of the trial court.

Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007). On appeal, we review that decision for

an abuse of discretion. Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008). We consider

only the evidence most favorable to the judgment without reweighing the evidence or

judging the credibility of the witnesses. Id. If we find there is substantial evidence of

probative value to support the trial court’s decision that a defendant violated the terms of

her probation, this Court will affirm the trial court’s decision to revoke probation. Id. at

639-40.

       Here, Bailey pleaded guilty to violating the terms of her probation. Appellant’s

App. p. 19-20. Her probation was predicated on her ability to fulfill certain requirements,

                                             3
namely reporting to her probation officer and participating in drug screens. Id. at 39. In

light of Bailey’s failure to comply with these requirements or even inform the probation

office of her whereabouts, the trial court properly concluded that she was incapable of or

refused to adhere to the conditions of her probation. Id. Additionally, while Bailey

argues that the trial court revoked her probation without adequate information, we do not

find this argument convincing because the record demonstrates that the trial court had

examined Bailey’s files several times before her hearing and Bailey had pleaded guilty to

the alleged violations.   Tr. p. 1-2; Appellant’s App. 19-20.       Considering Bailey’s

disregard of her probation requirements, the trial court was well within its discretion in

ordering Bailey to serve the remainder of her sentences.

      The judgment of the trial court is affirmed.

NAJAM, J., and CRONE, J., concur.




                                            4